Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 16, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150919                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  LALE ROBERTS and JOAN ROBERTS,                                                                                      Justices
           Plaintiffs-Appellees,
  v                                                                 SC: 150919
                                                                    COA: 316068
                                                                    Houghton CC: 2012-015075-NH
  KATHRYN SALMI, LPC, d/b/a SALMI
  CHRISTIAN COUNSELING,
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the December 18, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether a mental health professional has a duty of care to third parties who might
  foreseeably be harmed by the mental health professional’s use of techniques that cause a
  patient to have false memories of sexual abuse.

       Persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 16, 2015
           a0909
                                                                               Clerk